     Case 5:20-cv-00019-TBR Document 7 Filed 04/27/20 Page 1 of 1 PageID #: 17




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION

DAVID FREEMAN                                                                          PLAINTIFF

v.                                                      CIVIL ACTION NO. 5:20-CV-P19-TBR

CHRISTIAN COUNTY JAIL                                                                DEFENDANT

                                   MEMORANDUM OPINION

         Upon filing the instant action, Plaintiff assumed the responsibility of keeping this Court

advised of his current address and to actively litigate his claims. See LR 5.2(e) (“All pro se

litigants must provide written notice of a change of residential address, and, if different, mailing

address, to the Clerk and to the opposing party or the opposing party’s counsel. Failure to notify

the Clerk of an address change may result in the dismissal of the litigant’s case or other

appropriate sanctions.”).

         The Court sent an Order to Plaintiff on March 13, 2020. That mailing was returned to the

Court by the U.S. Postal Service marked “Return to Sender; Vacant; Unable to Forward.”

Plaintiff has not advised the Court of his new address, and notices from this Court in this action

cannot be served on Plaintiff. In such situations, courts have an inherent power “acting on their

own initiative, to clear their calendars of cases that have remained dormant because of the

inaction or dilatoriness of the parties seeking relief.” Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962). Because it appears to this Court that Plaintiff has abandoned any interest in

prosecution of this case, the Court will dismiss the case by separate Order.

Date:   April 27, 2020




cc:      Plaintiff, pro se
4413.009
